DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 10/4/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 14, and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the thin plate" in claim 1. There is insufficient antecedent basis for this limitation in the claim.
The term “thin” in claim 12 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recites the limitation "the spiral" in claim 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the thin plate" as recited in claim 12.
Claim 14 recites the limitation "the thin plate" as recited in claim 12.
Claim 14 recites “…likewise surrounding the spray capillary”. It is unclear whether this means that the spiral surrounds the spray capillary or the thin plate surrounds the spray capillary.
Claim 15 inherits the limitations of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 16, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sproch U.S. Patent No. 7,047,171 in view of Chait et al. U.S. Patent No. 5,245,186.

Regarding claim 1, Sproch discloses an electrospray ion source (“ an electrospray ionization (ES) source” [Abstract]) for generating desolvated ions to be investigated analytically (“introducing desolvated or partially desolvated ionized molecules of interest into a mass spectrometer for analysis” [col. 5; lines 4-6]), having a spray capillary 54 supplied with a spray solution (“receiving the charged droplets in the entrance orifice 56 of desolvation tube 54, transporting the droplets to the exit orifice 58 of desolvation tube 54 employing a heater coil 66 coupled to a temperature sensor 68 to substantially desolvate the droplets during their transport through tube 54 to provide ionized molecules of interest at the exit orifice 58 of tube 54” [col. 10; line 65-col. 11; line 4]), a first power supply for the generation of an electric drawing field at a tip of the spray capillary for establishing conditions for electrospraying (“A voltage of zero to ±1000V is applied to tube 54 externally of dielectric encasement 90 by second voltage means 60 (FIG. 1)” [col. 8; lines 55-58] – “applying a second voltage to capillary tube 54 with a second voltage means 60, drawing and receiving the charged droplets in the entrance orifice 56 of tube 54” [col. 11; lines 37-41]), and further comprising a heater device 54 through which the gas is conducted towards the sprayed solution 58, a conductive element 66 having a plurality of windings ([col. 8; lines 62-68], see also figure 2) near the heater device 54 (“The means for controllably heating capillary tube 54 can include an electrical resistance coil 66 wound about capillary 54 and a temperature sensor 68 operably connected to a readout means, definable by a voltmeter 69, via connectors 69a and 69b (FIG. 1) for correlating the voltage applied to the coil 66 with temperature” [col. 8; lines 62-68]), and a second power supply 67 connected to the conductive element 66 having a plurality of windings to generate heat in the heater device by electromagnetic induction (“Electrical resistance coil 66 can include a coiled length of Nichrome wire with each end referenced as 67a and 67b coupled to an AC power source 67” [col. 9; lines 4-5]) in order that the gas is heated while passing the heater device on its way to the sprayed solution (“In operation, coil 66 heats capillary tube 54 in the temperature range of about 25°C. to about 200°C” [col. 9; lines 4-5]). However, although Sproch discloses that “The droplets may be sprayed at atmospheric pressure into a desolvation tube or chamber containing a heated gas to vaporize the solvent” [col. 1; lines 48-51], there is no explicit disclosure that a supply of gas is instrumental in the generation of desolvated ions.
Chait discloses an electrospray ionization source ([Abstract]) including a heated capillary 11 (“The capillary tube is heated by an electrical resistance coil and held at a lower voltage (0-400 V) “ [col. 3; lines 7-10]) provided with a supply of droplets and a supply of gas such that “A fraction of the migrating droplets enters the long stainless steel capillary tube 11 assisted by the strong flow of gas that results from the large pressure difference between the two ends of the tube 11” [col. 5; lines 25-28], wherein the heater assists in desolvation of ions through the capillary (“The heat causes the ionized droplets and solvated ions to undergo continuous desolvation as they pass through the tube 11” [col. 5; lines 35-38]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproch with the gas source of Chait in order to aid in transporting droplets through the capillary so as to more efficiently ionize the droplets at the end of the capillary.

Regarding claim 3, Sproch illustrates in figure 2 that the conductive element 66 is helically wound and the heater device 54 is located within the inner width of the helically wound conductive element.

Regarding claim 4, Sproch discloses that the conductive element 66 having a plurality of windings is nested inside a hollow-cylindrical heater device 90 in order to facilitate and/or improve containment of stray electromagnetic radiation (the limitation “in order to facilitate and/or improve containment of stray electromagnetic radiation” is an intended use recitation and does not confer additional limitations on the claim).

Regarding claim 5, Sproch illustrates in figure 2 that the conductive element 66 having a plurality of windings has windings that interleave and/or intertwine each other in opposite directions.

Regarding claim 6, Sproch discloses that the conductive element having a plurality of windings has a first segment (connected to the end 67a in figure 1) of windings helically spiraling forward (as illustrated in figure 2), then turning, and a second segment (connected to the end 67b in figure 1) of windings helically spiraling backwards in between the gaps between the windings of the first segment (as illustrated in figure 1). Figure 2 illustrates two segments of resistance coil 66, each of which wind between the gaps in the other of the two segments of resistance coil 66. At [col. 8; line 53] Sproch defines that the resistance coil is only a single resistance coil, and describes with respect to figure 1 that the single wire of coil 66 is attached at “each end referenced as 67a and 67b coupled to an AC power source” [col. 9; lines 1-4]. Figure 1 illustrates that the ends 67a and 67b are located on the same side of the device (both connected to the power supply 67), implying that the coil must have both ends at the same end of the capillary, as the coil 66 winds down the length of the capillary in a first segment of windings, then turning around, and forming the second segment of windings between the windings of the first segment.

Regarding claim 7, Sproch discloses that the heater device 54 is a hollow cylinder surrounding the spray capillary inside of 54.

Regarding claim 9, Sproch discloses that the hollow cylinder 54 is conductive (“tube 54 need not be constructed of metal and may be made from other suitable electrically conductive materials” [col. 12; lines 12-14]) and contains straight or meandering channels for conducting the gas (as illustrated in figure 2).

Regarding claim 10, claim 10 further limits the specific alternative (iii) of claim 9. Since Sproch teaches the alternative (i) of claim 9, Sproch anticipates the limitations of claim 10, as claim 10 inherits the limitations of claim 9, upon which it depends.

Regarding claim 11, claim 11 further limits the specific alternative (iii) of claim 9. Since Sproch teaches the alternative (i) of claim 9, Sproch anticipates the limitations of claim 11, as claim 11 inherits the limitations of claim 9, upon which it depends.

Regarding claim 12, Sproch discloses that the heater device 54 is a thin metallic or otherwise conductive plate with one or more channels to heat the gas, the thin plate having the form of a ring surrounding the spray capillary (“tube 54 need not be constructed of metal and may be made from other suitable electrically conductive materials” [col. 12; lines 12-14]) and contains straight or meandering channels for conducting the gas (as illustrated in figure 2).

Regarding claim 13, Sproch illustrates in figure 2 that the spiral 66 surrounds capillary 54.

Regarding claim 14, Sproch discloses at least one capillary 54 standing out from a thin plate 51 which conducts heated gas in a direction of the sprayed solution (since the gas and sprayed solution are directed through capillary 54).

Regarding claim 16, Sproch discloses that at least one conductive element 66 having a plurality of windings and an associated heater device are arranged and located offset from the spray capillary 54 (“The means for controllably heating capillary tube 54 can include an electrical resistance coil 66 wound about capillary 54 and a temperature sensor 68 operably connected to a readout means, definable by a voltmeter 69, via connectors 69a and 69b (FIG. 1) for correlating the voltage applied to the coil 66 with temperature” [col. 8; lines 62-68]) such that a heated gas beam is directed to intersect a spray plume emanating from the spray capillary tip (since the gas [col. 1; lines 48-51] passing through capillary 54 is heated and so is the spray within the capillary).

Regarding claim 17, Sproch discloses a spectrometer for investigating ions analytically which receives desolvated ions from an electrospray ion source, comprising an electrospray ion source (“ an electrospray ionization (ES) source “ [Abstract]) for generating desolvated ions to be investigated analytically (“introducing desolvated or partially desolvated ionized molecules of interest into a mass spectrometer for analysis” [col. 5; lines 4-6]), having a spray capillary 54 supplied with a spray solution (“receiving the charged droplets in the entrance orifice 56 of desolvation tube 54, transporting the droplets to the exit orifice 58 of desolvation tube 54 employing a heater coil 66 coupled to a temperature sensor 68 to substantially desolvate the droplets during their transport through tube 54 to provide ionized molecules of interest at the exit orifice 58 of tube 54” [col. 10; line 65-col. 11; line 4]), a first power supply for the generation of an electric drawing field at a tip of the spray capillary for establishing conditions for electrospraying (“A voltage of zero to ±1000V is applied to tube 54 externally of dielectric encasement 90 by second voltage means 60 (FIG. 1)” [col. 8; lines 55-58] – “applying a second voltage to capillary tube 54 with a second voltage means 60, drawing and receiving the charged droplets in the entrance orifice 56 of tube 54” [col. 11; lines 37-41]), and further comprising a heater device 54 through which the gas is conducted towards the sprayed solution 58, a conductive element 66 having a plurality of windings ([col. 8; lines 62-68], see also figure 2) near the heater device 54 (“The means for controllably heating capillary tube 54 can include an electrical resistance coil 66 wound about capillary 54 and a temperature sensor 68 operably connected to a readout means, definable by a voltmeter 69, via connectors 69a and 69b (FIG. 1) for correlating the voltage applied to the coil 66 with temperature” [col. 8; lines 62-68]), and a second power supply 67 connected to the conductive element 66 having a plurality of windings to generate heat in the heater device by electromagnetic induction (“Electrical resistance coil 66 can include a coiled length of Nichrome wire with each end referenced as 67a and 67b coupled to an AC power source 67” [col. 9; lines 4-5]) in order that the gas is heated while passing the heater device on its way to the sprayed solution (“In operation, coil 66 heats capillary tube 54 in the temperature range of about 25°C. to about 200°C” [col. 9; lines 4-5]). However, although Sproch discloses that “The droplets may be sprayed at atmospheric pressure into a desolvation tube or chamber containing a heated gas to vaporize the solvent” [col. 1; lines 48-51], there is no explicit disclosure that a supply of gas which is instrumental in the generation of desolvated ions.
Chait discloses an electrospray ionization source ([Abstract]) including a heated capillary 11 (“The capillary tube is heated by an electrical resistance coil and held at a lower voltage (0-400 V) “ [col. 3; lines 7-10]) provided with a supply of droplets and a supply of gas such that “A fraction of the migrating droplets enters the long stainless steel capillary tube 11 assisted by the strong flow of gas that results from the large pressure difference between the two ends of the tube 11” [col. 5; lines 25-28], wherein the heater assists in desolvation of ions through the capillary (“The heat causes the ionized droplets and solvated ions to undergo continuous desolvation as they pass through the tube 11” [col. 5; lines 35-38]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Sproch with the gas source of Chait in order to aid in transporting droplets through the capillary so as to more efficiently ionize the droplets at the end of the capillary.

Regarding claim 18, Sproch discloses a mass spectrometer ([Abstract]).

Regarding claim 19, Sproch discloses that the spectrometer receives the spray solution to be investigated analytically from an upstream substance separator (“As an alternative to syringe pump 43, the dilute solution may be provided by a continuous infusion system (e.g., high pressure liquid chromatography pumps or self-sustaining electro spray)” [col. 8; lines 40-45]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sproch U.S. Patent No. 7,047,171 in view of Chait et al. U.S. Patent No. 5,245,186 in view of Sharpe et al. U.S. Patent No. 6,681,998.

Regarding claim 2, Sproch discloses the claimed invention except that while Sproch discloses that “The means for controllably heating capillary tube 54 can include an electrical resistance coil 66 wound about capillary 54 and a temperature sensor 68 operably connected to a readout means, definable by a voltmeter 69, via connectors 69a and 69b (FIG. 1) for correlating the voltage applied to the coil 66 with temperature” [col. 8; lines 62-68] and that “Electrical resistance coil 66 can include a coiled length of Nichrome wire with each end referenced as 67a and 67b coupled to an AC power source 67” [col. 9; lines 4-5], there is no explicit disclosure that the second power supply is a power supply delivering a frequency between 1 kilohertz and 1 gigahertz.
Sharpe discloses a stainless steel capillary device for generating an aerosol [Abstract], wherein “In the operation of the inductive heater, electrical current is sent through the excitation coils 110 at a predetermined frequency… The frequency used can be any suitable frequency, e.g., in the range between 20 KHz to 1 MHz” [col. 3; lines 52-68].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have optimized the AC voltage applied to the heater coil of Sproch with the frequency of Sharpe in order to provide a desired amount of heating to a fluid passed through a capillary wound with a resistive heater to which an AC voltage is applied for heating the fluid.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8; Krutchinsky et al. U.S. PGPUB No. 2014/0217281 discloses a heater device 75 that is a hollow cylinder that tapers at a front end near the tip of a spray capillary 52 so that exiting heated gas intersects the sprayed solution (“a counter flow of heated gas” [0007]). However, the heater of Krutchinsky is not provided near a conductive element having a plurality of windings, wherein the conductive element generates heat in the heater device by electromagnetic induction.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electrospray ion source comprising a power supply connected to a conductive element having a plurality of windings to generate heat in a heater device formed by a hollow cylinder tapers at a front end near the tip of a spray capillary and surrounding the spray capillary; wherein the conductive element heats the heater device by electromagnetic induction in order that the gas is heated while passing the heater device on its way to the sprayed solution supplied to the spray capillary.

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 15; Krutchinsky et al. U.S. PGPUB No. 2014/0217281 discloses a heater device 75 that is a hollow cylinder that tapers at a front end near the tip of a spray capillary 52 so that exiting heated gas intersects the sprayed solution (“a counter flow of heated gas” [0007]). However, the heater of Krutchinsky is not provided near a conductive element having a plurality of windings, wherein the conductive element generates heat in the heater device by electromagnetic induction.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electrospray ion source comprising a power supply connected to a conductive element having a plurality of windings to generate heat in a heater device formed by a hollow cylinder tapers at a front end near the tip of a spray capillary and surrounding the spray capillary; wherein the conductive element heats the heater device by electromagnetic induction in order that the gas is heated while passing the heater device on its way to the sprayed solution supplied to the spray capillary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Covey et al. U.S. Patent No. 5,412,208 discloses an electrospray ion source for generating desolvated ions to be investigated analytically, having a spray capillary 40’ supplied with a spray solution, a first power supply 44 for the generation of an electric drawing field at a tip of the spray capillary 40’ for establishing conditions for electrospraying, and a supply of gas 46 which is instrumental in the generation of desolvated ions, and further comprising a heater device 60 through which the gas is conducted towards the sprayed solution (as illustrated in figure 2), a conductive element having a plurality of windings 62 near the heater device 60, and the conductive element having a plurality of windings to generate heat in the heater device in order that the gas is heated while passing the heater device on its way to the sprayed solution (“The gas in tube 60 is heated by heating coil 62 which encircles tube 60. Insulation 63 encircles heater coil 62 and the downstream part of tube 60 which is not encircled by the heater coil, to minimize heat loss from the gas before it leaves the tube 60” [col. 4; lines 44-53]). However, there is no explicit disclosure that a second power supply is connected to conductive element to heat the heater device by electromagnetic induction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881